     Case 2:20-cr-00579-SVW Document 549 Filed 06/20/21 Page 1 of 9 Page ID #:6486



     TRACY L. WILKISON
1    Acting United States Attorney
     SCOTT M. GARRINGER
2    Assistant United States Attorney
     Chief, Criminal Division
3    SCOTT PAETTY (Cal. Bar No. 274719)
     CATHERINE AHN (Cal. Bar No. 248286)
4    BRIAN FAERSTEIN (Cal. Bar No. 274850)
     Assistant United States Attorneys
5    Major Frauds/Environmental and Community Safety Crimes Sections
          1100/1300 United States Courthouse
6         312 North Spring Street
          Los Angeles, California 90012
7         Telephone: (213) 894-6527/2424/3819
          Facsimile: (213) 894-6269/0141
8         E-mail:    Scott.Paetty@usdoj.gov
                     Catherine.S.Ahn@usdoj.gov
9                    Brian.Faerstein@usdoj.gov
10   JOSEPH BEEMSTERBOER
     Acting Chief, Fraud Section
11   Criminal Division, U.S. Department of Justice
     CHRISTOPHER FENTON
12   Trial Attorney, Fraud Section
     Criminal Division, U.S. Department of Justice
13        1400 New York Avenue NW, 3rd Floor
          Washington, DC 20530
14        Telephone: (202) 320-0539
          Facsimile: (202) 514-0152
15        E-mail:   Christopher.Fenton@usdoj.gov
16   Attorneys for Plaintiff
     UNITED STATES OF AMERICA
17
                             UNITED STATES DISTRICT COURT
18
                       FOR THE CENTRAL DISTRICT OF CALIFORNIA
19
     UNITED STATES OF AMERICA,                No. CR 20-579(A)-SVW
20
                Plaintiff,                    GOVERNMENT’S RESPONSE IN
21                                            OPPOSITION TO DEFENDANT
                      v.                      TERABELIAN’S MOTION IN LIMINE TO
22                                            EXCLUDE CELLPHONE IMAGE (GOV’T.
     RICHARD AYVAZYAN,                        EXHIBIT 16b)
23     aka “Richard Avazian” and
           “Iuliia Zhadko,”
24   MARIETTA TERABELIAN,
       aka “Marietta Abelian” and
25         “Viktoria Kauichko,”
     ARTUR AYVAZYAN,
26     aka “Arthur Ayvazyan,” and
     TAMARA DADYAN,
27   MANUK GRIGORYAN,
       aka “Mike Grigoryan,” and
28
     Case 2:20-cr-00579-SVW Document 549 Filed 06/20/21 Page 2 of 9 Page ID #:6487



           “Anton Kudiumov,”
1    ARMAN HAYRAPETYAN,
     EDVARD PARONYAN,
2      aka “Edvard Paronian” and
           “Edward Paronyan,” and
3    VAHE DADYAN,
4               Defendants.
5

6          Plaintiff United States of America, by and through its counsel
7    of record, the Acting United States Attorney for the Central
8    District of California, Assistant United States Attorneys Scott
9    Paetty, Catherine Ahn, and Brian Faerstein, and Department of
10   Justice Trial Attorney Christopher Fenton, hereby files this
11   response in opposition to defendant Marietta Terabelian’s motion in
12   limine seeking exclusion of Government Exhibit 16b (ECF 545).
13         This response is based upon the attached memorandum of points
14   and authorities, the files and records in this case, and such
15   further evidence and argument as the Court may permit.
16    Dated: June 20, 2021                Respectfully submitted,
17                                        TRACY L. WILKISON
                                          Acting United States Attorney
18
                                          SCOTT M. GARRINGER
19                                        Assistant United States Attorney
                                          Chief, Criminal Division
20
                                                /s/
21                                        CATHERINE AHN
                                          SCOTT PAETTY
22                                        BRIAN FAERSTEIN
                                          Assistant United States Attorneys
23                                        CHRISTOPHER FENTON
                                          Department of Justice Trial Attorney
24
                                          Attorneys for Plaintiff
25                                        UNITED STATES OF AMERICA
26

27

28
                                             2
     Case 2:20-cr-00579-SVW Document 549 Filed 06/20/21 Page 3 of 9 Page ID #:6488




1                     MEMORANDUM OF POINTS AND AUTHORITIES

2          This Court has already held that evidence like Government

3    Exhibit (“GEX”) 16b is directly relevant under Federal Rule of

4    Evidence (“Rule”) 401.      Even if it were not directly relevant,

5    GEX 16b is inextricably intertwined and not subject to Rule

6    404(b).    Defendant Marietta Terabelian’s (“Terabelian’s”)

7    contention that the government has failed to meet a Rule 404(b)

8    burden or that GEX 16b should be otherwise excluded ignores this
9    Court’s prior rulings and defendant’s motion to exclude GEX 16b
10   should be denied.
11   I.    GEX 16b Is Directly Relevant Under Rule 401
12         The image of the handwritten note at GEX 16b contains the

13   business name “Fiber One Media.”        That purported business name

14   was used by defendants to submit numerous Paycheck Protection

15   Program (“PPP”) and Economic Injury Disaster Loan (“EIDL”)

16   applications using one of the names that was both: (a) used to

17   further the charged conspiracies; and (b) directly linked to

18   defendant Marietta Terabelian – Viktoria Kauichko.           (See GEX

19   3.e, 3.f, 3.g, 4.o, 4.q. (Fiber One Media PPP and EIDL

20   applications submitted in the name of Viktoria Kauichko).)

21         Defendant Terabelian’s argument that the age of the

22   photograph renders it confusing and irrelevant ignores the other

23   evidence identified in the government’s trial exhibits.

24   Photographs of still-valid credit cards and checks found in

25   defendant Richard Ayvazyan’s possession shows the same name,

26   Susanna M., doing business as Fiber One Media – the same company

27   whose name was used by defendants to submit PPP and EIDL

28
                                             3
     Case 2:20-cr-00579-SVW Document 549 Filed 06/20/21 Page 4 of 9 Page ID #:6489




1    applications.      (See Image 1, below (excerpts from GEX 19c) (with

2    redactions).)      Furthermore, the address identified with Susanna

3    M. DBA Fiber One Media on the check images is the exact same

4    address associated with Viktoria Kauichko by defendant Richard

5    Ayvazyan in his text messages to Anthony Farrar.                 (See Image 2

6    (excerpts from GEX 37c).)          Notably, defendant Richard Ayvazyan

7    identifies that address as the address of his wife.                  (Id.)

8
9

10

11

12

13

14

15

16

17

18

19     Image 1. Checks and credit cards found in         Image 2. Anthony Farrar text
       Richard Ayvazyan’s phone (1B85) (redacted) (GEX   messages (admitted as GEX 37c.)
20     19c).

21         The handwritten note possessed by defendant Terabelian,

22   just like the credit cards and checks possessed by defendant

23   Richard Ayvazyan, constitutes evidence that is directly relevant

24   to the charged offenses.          Fiber One Media is part of the First

25   Superseding Indictment, which alleges that Fiber One Media was

26   used to launder the criminal proceeds of the bank fraud and wire

27   fraud conspiracy.        (See First Superseding Indictment, Count One,

28
                                                  4
     Case 2:20-cr-00579-SVW Document 549 Filed 06/20/21 Page 5 of 9 Page ID #:6490




1    Overt Act No. 7.)     Moreover, it was further explicitly

2    referenced in text messages found on defendant Tamara Dadyan’s

3    phone in the context of submitting PPP or EIDL applications.

4    (See ECF 441 at 6-7 (T.D. iPhone Excerpt 9).)          The handwritten

5    note found in defendant Terabelian’s phone, just like the checks

6    and credit cards found in defendant Richard Ayvazyan’s phone,

7    are directly relevant to the government’s charges alleging their

8    knowing use of the businesses, names, and addresses used to
9    commit the fraud and money laundering schemes and conspiracies.
10   The existence of evidence on defendant Terabelian’s iPhone
11   showing her knowledge of and possession of the fake business
12   name Fiber One Media in association with Susanna M., who shares
13   the same address and company affiliation as Viktoria Kauichko,
14   corroborates defendant Terabelian’s intentional possession of
15   the Viktoria Kauichko credit card during the Miami border stop.
16   As such, the handwritten note, like the credit card and check
17   images found in defendant Richard Ayvazyan’s phone, is directly
18   relevant to the crimes with which defendants, including

19   defendant Terabelian, are charged.

20   II.   If Not Directly Relevant, Then GEX 16x Is Inextricably
           Intertwined
21

22         This Court has previously held that if there was “‘a

23   sufficient contextual or substantive connection’ to the charged

24   offenses, the Court will admit the evidence.”          Order, ECF 478 at

25

26

27

28
                                             5
     Case 2:20-cr-00579-SVW Document 549 Filed 06/20/21 Page 6 of 9 Page ID #:6491




1    15 (quoting United States v. Vizcarra-Martinez, 66 F.3d 1006,

2    1013 (9th Cir. 1995)). 1

3          This Court has admitted evidence that provides “‘a coherent

4    and comprehensible story regarding the commission of the crime’

5    – i.e., it is highly probative of the methods and instruments

6    Defendants used to execute the conspiracy alleged in the

7    indictment.”    Order, ECF 517 at 1 (quoting United States v.

8    Loftis, 843 F.3d 1173, 1178 (9th Cir. 2016).)          This Court has
9    done so when the evidence commingled information for individuals

10   or businesses whose names were directly used in a Paycheck

11   Protection Program (“PPP”) and Economic Injury Disaster Loan

12   (“EIDL”) application with those that were not.          (See e.g., ECF

13   506, Gov’t. Exh. 4 (previously filed under seal) at 8-9 (“EMAILS

14   FOR BORROWERS”).)     This Court has also admitted evidence when

15   that evidence contained proof of the overall scheme, even though

16   the specific individual named in that evidence was not found in

17   a submitted PPP or EIDL application.        (See e.g., ECF 441 at 5-6

18   (discussing handwritten instructions regarding identifiers and

19   photograph for “Nerses N” with accompanying California Driver’s

20   License found on defendant Artur Ayvazyan’s phone).)           Such

21   evidence is related to the “overall scheme to obtain fraudulent

22   PPP and EIDL loans” and is therefore inextricably intertwined

23   with the charged offenses.       Order, ECF 478 at 15.

24

25
           1The government hereby incorporates by reference herein the
26   evidence and arguments set forth in its Motion in Limine to
     Admit Evidence Inextricably Intertwined with the Charged
27   Offenses (“MIL #2”) and supporting filings.
28
                                             6
     Case 2:20-cr-00579-SVW Document 549 Filed 06/20/21 Page 7 of 9 Page ID #:6492




1          If this Court determines the evidence is not directly

2    relevant, the evidence found on defendant Terabelian’s phone

3    meets the standard for the other evidence this Court previously

4    admitted as being inextricably intertwined with the charged

5    offenses for all of the reasons explained above.          As such, if

6    not directly relevant, defendant Terabelian’s possession of that

7    image is still directly related to, and inextricably intertwined

8    with, the charged offenses.
9          Defendant Terabelian’s argument that the photograph of the
10   handwritten note lacks foundation and is confusing is similarly
11   unavailing.    The foundation for this image is that it was found
12   in defendant Terebelian’s possession.          Whether it was created by
13   another person does not negate that fact.          Defendant Terebelian
14   does not challenge that she possessed it either in her iCloud
15   account 2 or directly on her phone.         That possession is highly

16   probative of her knowledge of and participation in the charged

17   offenses.    This is particularly true given the actual content of

18   that evidence, which is her possession of another individual’s

19   identifiers in conjunction with a business on whose behalf

20   numerous fraudulent PPP and EIDL loans were submitted.           Given

21   the ample evidence in this case that defendants texted or

22   otherwise passed personal and business identifiers amongst each

23   other (see id.), the possibility that the photograph was taken

24   by another individual does not diminish its probative value and

25
           2iCloud is Apple’s proprietary remote storage system.            It
26   enables users to store data remotely and download them onto
     their personal devices. Each iCloud account is tied to a
27   specific Apple ID.
28
                                             7
     Case 2:20-cr-00579-SVW Document 549 Filed 06/20/21 Page 8 of 9 Page ID #:6493




1    in fact is strongly probative of defendant Terabelian’s

2    involvement in the charged conspiracies.         The photograph neither

3    lacks foundation nor is it confusing, and it should be admitted.

4          Defendant’s possession of the image contained in GEX 16b

5    prior to the charged offenses also does not negate its

6    admissibility or proof of her relationship to the overall

7    scheme. 3   As extensively briefed in the government’s MIL #2,

8    defendants used a combination of previously held individual and
9    business identities as well as newly formed ones to commit the
10   charged fraud and money laundering schemes and conspiracies.
11   (See ECF 441 at 1-5; see also ECF 384 at 11-12 (T.D. iPhone
12   Excerpt 3, referencing use of “osbaldo” or “alak” in loan

13   applications for their higher credit score).)          Whether

14   defendants reached into their supply of previously formed

15   reserve identities or formed new ones, defendants’ possession of

16   and access to personal and business identifiers was critical to

17   the formation and continuation of the fraud and money laundering

18   conspiracies and schemes charged in the First Superseding

19   Indictment.

20         Notably, defendant appears to contend that a large batch

21   download of data to defendant Terabelian’s phone somehow

22   demonstrates GEX 16b’s lack of relevance or admissibility.            But,

23
           3This applies even if defendant used the information for
24   other crimes in addition to possessing it during the period of
     the charged offenses. See United States v. Williams, 989 F.2d
25   1061, 1070 (9th Cir. 1993) (holding that intextricably
     intertwined evidence does not become “other acts” evidence
26   subject to Fed. R. Evid. 404(b) “simply because the defendant is
     indicted for less than all of his actions”) (internal citations
27   and quotations omitted).
28
                                             8
     Case 2:20-cr-00579-SVW Document 549 Filed 06/20/21 Page 9 of 9 Page ID #:6494




1    as previously briefed, the government seized defendant

2    Terabelian’s previous phone during the Miami border stop on

3    October 19-20, 2020.      In order to access her data on a new

4    phone, defendant Terabelian would have had to download the data

5    she had stored remotely back onto any new or replacement phone.

6    Either way, it does not negate the fact that defendant

7    Terabelian possessed the information during the period of the

8    charged offenses.
9          Finally, defendant’s arguments that GEX 16b fails to meet

10   the notice requirements of Federal Rule of Evidence 404(b) is

11   simply not applicable.      As explained above, this Court has held

12   that evidence like GEX 16b is, at a minimum, inextricably

13   intertwined with the charged offenses.         As such, the

14   requirements of Rule 404(b) simply do not apply.          Loftis, 843

15   F.3d at 1177 (relying on Vizcarra-Martinez, 66 F.3d at 1012).)

16   III. Conclusion
17         Accordingly, for the foregoing reasons, including the fact
18   that the evidence is directly relevant to the charged offenses,

19   and even if not directly relevant would be inextricably

20   intertwined for the reasons articulated in this Court’s previous

21   rulings (ECF 478 at 14-15 and ECF 517 at 1), defendant

22   Terabelian’s motion should be denied.

23

24

25

26

27

28
                                             9
